NOTE: This disposition is nonprecedential.

  United States Court of Appeals for the Federal Circuit
                                        2007-1263


                                      MARTIN GUBB,

                                                      Plaintiff-Appellee,

                                             v.


                                  P&M SERVICES, INC.,

                                                      Defendant-Appellant.


       Marc Lorelli, Brooks Kushman P.C., of Southfield, Michigan, argued for plaintiff-
appellee. With him on the brief was Mark A. Cantor.

       Mark S. Demorest, Demorest Law Firm, PPLC, of Birmingham, Michigan, argued
for defendant-appellant.

Appealed from: United States District Court for the Eastern District of Michigan

Senior Judge Julian Abele Cook, Jr.
                     NOTE: This disposition is nonprecedential.

   United States Court of Appeals for the Federal Circuit

                                    2007-1263



                                  MARTIN GUBB,

                                                            Plaintiff-Appellee,

                                          v.

                              P&M SERVICES, INC.,

                                                            Defendant-Appellant.



                                 Judgment
ON APPEAL from the       UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF MICHIGAN

In CASE NO(S).           2:04-CV-72432.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam: (MAYER, GAJARSA and MOORE, Circuit Judges):


                         AFFIRMED. See Fed. Cir. R. 36.



                                       ENTERED BY ORDER OF THE COURT


DATED: _March 4, 2008____               / s / Jan Horbaly
                                       Jan Horbaly, Clerk